                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                                3:16-CR-00312-RJC-DSC
 USA                                               )
                                                   )
     v.                                            )                 ORDER
                                                   )
 RICHARD WYATT DAVIS JR.                           )
                                                   )


          THIS MATTER is before the Court on the Special Master’s motion, (Doc. No. 75), for

leave to file a spread sheet of victim claims under seal.

          For the reasons stated in the motion, the Court finds the Special Master has established a

compelling interest to seal the spread sheet of victim claims. In re Time, Inc., et al., 182 F.3d

270, 271-272 (4th Cir. 1999).

          IT IS, THEREFORE, ORDERED that, pursuant to L. Cv. R. 6.1 and L. Cr. R. 32.5(d)

and 49.1.1 the Special Master’s motion, (Doc. No. 75), is GRANTED, and the spread sheet of

victim claims may be filed UNDER SEAL with access to only the defendant, the government,

and the Special Master pending further order of the Court.

 Signed: October 30, 2018
